Citation Nr: 0517589	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  98-19 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for lupus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Winston-Salem, North Carolina 
Regional Office (RO).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Upon review of the record in October 2003, the Board 
concluded that additional development was needed. The 
development was undertaken by the Board under the provisions 
of regulations that were then in effect. See e.g., 38 C.F.R. 
§ 19.9 (2002).

During an April 2000 VA examination and a May 2002 hearing, 
before the undersigned Veteran's Law Judge, the veteran 
testified that he sought treatment for lupus in 1971 at the 
Hampton VA Medical Center (MC).  Although the record does 
contain a report of treatment at the Hampton, Virginia VA 
Hospital from May to June 1972, these records do not show 
treatment prior to 1972, and it is not clear whether these 
records represent the veteran's reported treatment in Hampton 
in 1971.  There is no evidence on records indicating that the 
RO attempted to obtain these records.  Therefore, remand is 
necessary for the RO to attempt to obtain VA treatment 
records for 1971, for the treatment purportedly received at a 
Hampton, Virginia VAMC.  See 38 C.F.R. § 3.159(c) (2004).  

The law states that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998);  Bell v. Derwinski, 2 
Vet. App. 611 613 (1992).  Consequently, on remand, the RO 
should attempt to obtain the veteran's VA treatment records 
from the Hampton, Virginia VAMC.  See 38 U.S.C.A. § 5103A. 

In the aforementioned October 2003 Board REMAND, the Board 
directed the RO to make arrangements for the VA physician who 
conducted the skin examination in June 2003 (or another VA 
physician if this physician was not available) to provide an 
opinion as to whether the veteran's present skin disability 
had its onset during active service.  Although a VA 
examination was conducted in November 2004, the requested 
opinion regarding the etiology and date of onset was rendered 
by a geriatric nurse practitioner (GNP).  It is the Board's 
judgment that, while a GNP competent to provide medical 
opinions regarding the etiology and diagnosis of diseases, 
given the nature of the questions raised by the claim at 
issue, the veteran should be afforded an examination by a 
physician who specializes in the area in question.

Accordingly, the case is once again REMANDED via the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The RO should obtain the 
veteran's treatment records from 
the VAMC in Hampton, Virginia from 
January 1971 to May 1972.  These 
records should be associated with 
the claims file.  If any of the 
above are not available, the file 
should be documented to that effect 
and the veteran so notified.

2.  Make arrangements for the VA 
physician who conducted the skin 
examination in June 2003 (or 
another VA physician if this 
physician is not available), to 
review the record and provide a 
specific medical opinion as to the 
following:

Whether it is at least as likely as 
not that the veteran's discoid 
lupus had its onset during active 
service. If it is not considered 
related to service that should be 
set forth. If an opinion cannot be 
entered without resort to 
speculation, that too should be set 
forth.

Again any opinion provided should 
be explained in the context of 
other opinions of record, including 
those contained in treatment 
records from Hampton VAMC dated 
from 1971 to 1981.  If the examiner 
agrees or disagrees with any 
opinion of record, he/she should 
specify the reasons therefore.  
Another examination need not be 
scheduled in this case unless the 
reviewing physician believes this 
is necessary. The physician must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.  The addendum 
report must be based on a review of 
the claims folder.

3.  After undertaking any 
additional development deemed 
appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue on appeal.  If 
any benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be 
provided with a supplemental 
statement of the case and be given 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




